18-14010-jlg       Doc 628        Filed 04/04/19         Entered 04/04/19 15:42:48                Main Document
                                                        Pg 1 of 4


                                                            Hearing Date: April 23, 2019 at 11:00 a.m. (ET)
                                                        Objection Deadline: April 11, 2019 at 4:00 p.m. (ET)
VENABLE LLP
Jeffrey S. Sabin, Esq.
Lawrence H Cooke, Esq.
1270 Avenue of the Americas
New York, New York 10020
Telephone: (212) 307-5500
Facsimile: (212) 307-5598

Counsel to CRG Servicing LLC and
 Affiliated Lenders

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- x
                                                                :
In re:                                                          :       Chapter 11
                                                                :
SYNERGY PHARMACEUTICALS INC., et al., :                                 Case No. 18-14010 (JLG)
                                                                :
                           Debtors.1                            :       (Jointly Administered)
                                                                :
                                                                :       Related Docket No. 557
 -------------------------------------------------------------- x

                 NOTICE OF ADJOURNMENT OF HEARING TO CONSIDER
                   MOTION OF CRG SERVICING LLC FOR AN ORDER
                    ENFORCING PLAN SETTLEMENT STIPULATION

         PLEASE TAKE NOTICE that, on March 15, 2019, CRG Servicing LLC and its affiliated

lenders (collectively, “CRG”) filed the Motion of CRG Servicing LLC for an Order, Pursuant to

11 U.S.C. § 105(a), (I) Enforcing Plan Settlement Stipulation, (II) Holding the Official Equity

Committee and the Law Firm of Stevens & Lee P.C. In Contempt of Court and (III) Imposing

Sanctions [Dkt No 557] (the “Enforcement Motion”) in the above-referenced chapter 11 cases,




1
    The Debtors in these chapter 11 cases, along with the last four digits of their respective tax identification numbers,
    are as follows: Synergy Pharmaceuticals Inc. (5269); Synergy Advanced Pharmaceuticals, Inc. (4596). The
    address of the Debtors’ corporate headquarters is 620 Lee Road, Chesterbrook, Pennsylvania 19087.
18-14010-jlg    Doc 628     Filed 04/04/19     Entered 04/04/19 15:42:48         Main Document
                                              Pg 2 of 4


and on March 18, 2019, the Official Committee of Unsecured Creditors filed a joinder to the

Enforcement Motion [Dkt. No. 563].

       PLEASE TAKE FURTHER NOTICE that the hearing on the Enforcement Motion,

which was originally scheduled for April 9, 2019, has been adjourned to April 23, 2019 at 11:00

a.m. (ET), or as soon thereafter as counsel may be heard, before Judge James L. Garrity, Jr., United

States Bankruptcy Judge, in the United States Bankruptcy Court for the Southern District of New

York, One Bowling Green, New York, New York 10004.

       PLEASE TAKE FURTHER NOTICE that objections, if any, to the Enforcement

Motion, which were originally required to be filed and served on or before April 2, 2019, must be

filed with the clerk of the Bankruptcy Court and served upon the following on or before April 11,

2019 at 4:00 p.m. (ET) (the “Objection Deadline”):

       1.      Counsel to CRG, Venable LLP, counsel to CRG, 1270 Avenue of the Americas,

New York, New York 10022, Attention Jeff S. Sabin, Esq. (jssabin@venable.com )

       2.      The Debtors, Synergy Pharmaceuticals Inc., 420 Lexington Avenue, New York,

New York 10170

       3.      Counsel to the Debtors, Skadden Arps, Slate, Meagher & Flom LLP, Four Times

Square, New York 10036, Attn: Lisa Laukitis (Lisa.Laukitis@skadden.com) and Christine A.

Okike (Christine Okike@skadden.com) and 155 North Wacker Drive, Chicago, IL 60606, Attn:

Ron E. Meisler (Ron.Meisler@skadden.com), Christopher M. Dressel

(Christoper.Dressel@skadden.com) and Jennifer Madden (Jennifer.Madden@skadden.com)

       4.      William K. Harrington, United States Trustee For Region 2, United States

Department of Justice, Office of the United States Trustee, 201 Varick Street, Room 1006, New

York, New York 10014, Attn: Andrea B. Schwartz, Esq. (Andrea.b.schwartz@usdoj.gov),
18-14010-jlg    Doc 628    Filed 04/04/19    Entered 04/04/19 15:42:48        Main Document
                                            Pg 3 of 4


Benjamin J. Higgins, Esq. (Benjamin.j.higgins@usdoj.gov); Paul K. Schwartzberg

(Paul.schwartzberg@usdoj.gov) and Richard Morissey (Richard.Morrissey@usdoj.gov);

       5.      Counsel to the Official Committee of Unsecured Creditors, Latham & Watkins

LLP, 330 N. Wabash Avenue, Suite 2800, Chicago, Illinois 60611, Attn: Richard A. Levy

(Richard.Levy@lw.com) and Matthew Warren (Matthew.Warren@lw.com) and 885 Third

Avenue, New York, New York 10022, Attn: Jeffrey Mispagel (Jeffrey.Mispagel@lw.com);

       6.      Counsel to the Official Committee of Equity Security Holders, Gibson Dunn &

Crutcher LLP, 200 Park Avenue, New York, New York 10166-0193, Attn: David M. Feldman

(dfeldman@gibsondunn.com) and Matthew K. Kelsey (Mkelsey@gibsondunn.com);

       7.      Counsel to the Stalking Horse Bidder, Wachtell, Lipton, Rosen & Katz, 51 West

52nd Street, New York, New York 10019, Attn: Igor Kirman (ikirman@wlrk.com), Richard G.

Mason (rgmason@wlrk.com), Mark F. Veblen (mfveblen@wlrk.com) and Michael S. Benn

(msbenn@wlrk.com)

       8.      The Internal Revenue Service, 290 Broadway, New York, New York 10007, Attn:

District Director

       9.      The Securities and Exchange Commission, 200 Vesey Street, Suite 400, New

York, New York 10281, Attn: Bankruptcy Department (bankruptcynoticeschr@sec.gov and

nyrobankruptcy@sec.gov);

       10.     The Office of the United States Attorney for the Southern District of New York,

86 Chambers Street, 3rd Floor, New York, New York 10007;

       11.     The Food and Drug Administration, 10903 New Hampshire Ave., Silver Spring,

Maryland 20993-0002, Attn: Legal Department; and
18-14010-jlg    Doc 628    Filed 04/04/19    Entered 04/04/19 15:42:48        Main Document
                                            Pg 4 of 4


       12.     Proposed counsel to the Official Committee of Equity Security Holders of

Synergy Pharmaceutical, Inc., Stevens & Lee, P.C., 485 Madison Avenue, 20th Floor, New York,

New York 10022, Attn: Nicholas F. Kajon (nfk@stevenslee.com) and Constantine Pourakis

(cp@stevenslee.com).

       13.     PLEASE TAKE FURTHER NOTICE that, if a written objection to the

Enforcement Motion is not received by the Objection Deadline and two courtesy copies

delivered to the Honorable James L. Garrity Jr.’s chambers by the Objection Deadline, the

Bankruptcy Court may enter an order granting the relief sought in the Enforcement Motion

without a hearing.

Dated: April 4, 2019
       New York, New York

                                            VENABLE LLP
                                            /s/ Jeffrey S. Sabin
                                            Jeffrey S. Sabin, Esq.
                                            1270 Avenue of the Americas
                                            New York, New York 10020
                                            Telephone:       (212) 307-5500
                                            Facsimile:       (212) 307-5598

                                            Counsel to CRG Servicing LLC and
                                             Affiliated Lenders
